Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 1 of 16




             EXHIBIT D
       Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 2 of 16



                                                                   Page 1

 1
 2       IN THE UNITED STATES DISTRICT COURT
 3       FOR THE SOUTHERN DISTRICT OF NEW YORK
 4       Case No. 1:20-cv-01106-LGS
 5       -----------------------------------x
 6       KEWAZINGA CORP.,
 7                                    Plaintiff,
 8                        -against-
 9       GOOGLE, LLC,
10                                    Defendant.
11       -----------------------------------x
12                                 November 16, 2020
                                   10:11 a.m.
13
14
15                  Remote Videotaped Deposition
16       of JEFFREY LUBIN, an Expert Witness in
17       the above-entitled action, located in
18       Princeton, New Jersey, taken Via Zoom
19       before Dawn Matera, a Shorthand Reporter
20       and Notary Public.
21                        *      *        *
22
23
24
25          Job No. CS4338777

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 3 of 16


                                                Page 2                                          Page 4
 1                                                        1          Lubin
 2 APPEARANCES:
 3                                                        2       THE VIDEOGRAPHER: Good morning.
 4   STROOCK STROOCK & LAVAN LLP                          3   We are going on the record at
     Attorneys for Plaintiff
 5      180 Maiden Lane
                                                          4   a.m. on November 16th, 2020. Please
        New York, New York 10038                          5   note the microphones are sensitive and
 6      (212)806-5400                                     6   may pick up whispering, private
 7   By: SAUNAK DESAI, ESQ.
        sdesai@stroock.com                                7   conversations and cellular
 8      IAN DiBERNARDO, ESQ.                              8   interference. Audio and video
        idibernardo@stroock.com
 9
                                                          9   recording will continue until all
10                                                       10   parties agree to go off the record.
     DESMARAIS LLP                                       11       This is media number 1 of the
11      Attorneys for Defendant
        101 California Street                            12   video deposition of Dr. Jeffrey Lubin
12      San Francisco, California 94111                  13   taken by counsel for defendant in the
        (415)573-1806
13
                                                         14   matter of Kewazinga Corporation versus
     By: EMILY CHEN, ESQ.                                15   Google, LLC filed in the United States
14      echen@desmarais.com                              16   District Court for the Southern
        AMEET MODI, ESQ.
15      emodi@desmarais.com                              17   District of New York, case number
        DAVID FREY, ESQ.                                 18   1:20-cv-01106-LGS.
16      dfrey@desmarais.com
17
                                                         19       This deposition is being held at
18 Also Present:                                         20   multiple locations via
19   JONATHAN POPHAM, Videographer                       21   videoconference. My name is Jonathan
20          ~oOo~
21                                                       22   Popham from Veritext and I am the
22                                                       23   videographer. The court reporter is
23
24
                                                         24   Dawn Matera, also from Veritext.
25                                                       25       I am not authorized to
                                                Page 3                                          Page 5
 1                                                        1             Lubin
 2              STIPULATIONS                              2    administer an oath. I am not related
 3     IT IS HEREBY STIPULATED AND AGREED, by             3    to any party in this action, nor am I
 4   and among counsel for the respective                 4    financially interested in the outcome.
 5   parties hereto, that the filing, sealing             5         Counsel will now please state
 6   and certification of the within                      6    their appearances and affiliations for
 7   deposition shall be and the same are                 7    the record.
 8   hereby waived;                                       8         MR. DESAI: On behalf of
 9     IT IS FURTHER STIPULATED AND AGREED                9    plaintiff Kewazinga Corp., this is
10   that all objections, except as to form of           10    Stroock Stroock & Lavan. And also on
11   the question, shall be reserved to the              11    the line on behalf of Kewazinga Corp.
12   time of the trial;                                  12    is Ian DiBernardo, also of Stroock &
13     IT IS FURTHER STIPULATED AND AGREED               13    Stroock & Lavan.
14   that the within deposition may be signed            14         MS. CHEN: Good morning. This
15   before any Notary Public with the same              15    is Emily Chen representing Google,
16   force and effect as if signed and sworn             16    Inc. with the law firm of Desmarais
17   to before the Court.                                17    LLP. With me on the line are my
18            * * *                                      18    colleagues Ameet Modi and David Frey.
19                                                       19         THE VIDEOGRAPHER: Okay. Anyone
20                                                       20    else?
21                                                       21         If that's everyone, will the
22                                                       22    court reporter please swear in the
23                                                       23    witness.
24                                                       24 J E F F R E Y L U B I N, having been
25                                                       25 first duly sworn by Dawn Matera, a Notary
                                                                                       2 (Pages 2 - 5)
                                          Veritext Legal Solutions
800-567-8658                                                                           973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 4 of 16


                                             Page 10                                               Page 12
 1            Lubin                                     1              Lubin
 2   before.                                            2      Q. And it says "Executed on
 3      Q. Okay. Exhibit 2 is a notice of               3   October 16th, 2020," is that right?
 4   deposition to Kewazinga pursuant to Rule           4      A. Right.
 5   30(b)(1) just noticing the deposition              5      Q. And you actually did execute
 6   today by you.                                      6   your declaration on October 16th, 2020,
 7      A. Okay.                                        7   right?
 8      Q. Do you have any questions about              8      A. Yes, I did.
 9   this notice of deposition?                         9      Q. So let me ask you a few
10      A. Let me just glance through it               10   questions about your declaration, okay?
11   for a moment.                                     11      A. Sure.
12          (Witness reviews document.)                12      Q. When did you first start
13      A. No, no questions.                           13   working on your claim construction
14      Q. Thank you. And you understand               14   declaration, Exhibit 1 here, Dr. Lubin?
15   you're here today testifying on behalf of         15          MR. DESAI: Objection to form.
16   Kewazinga regarding the claim                     16      A. When did I start -- can you
17   constructions in this case, right?                17   just be a little more specific on that?
18      A. Right.                                      18      Q. When did you start putting
19      Q. Okay. Let's turn back to                    19   words on the page for your claim
20   Exhibit 1, your report, the first page of         20   construction declaration?
21   Exhibit 1 indicates that this is your             21          MR. DESAI: Same objection.
22   claim construction and expert report and          22      A. I did not put words on the page
23   declaration, right?                               23   myself. They were drafted by Kewazinga.
24      A. Right.                                      24   They were drafted after extensive
25      Q. And on the very last page of                25   conversations between us, and I looked it
                                             Page 11                                               Page 13
 1             Lubin                                    1              Lubin
 2   this document you have your handwritten            2   over and saw that it met my
 3   signature on there, right?                         3   specifications and I signed it.
 4      A. Right.                                       4      Q. When did you begin reviewing
 5          MR. DESAI: Just note, clarify               5   the patents in this case?
 6      for the record, because I think this            6      A. I can check my notes if you'd
 7      Exhibit 1 has the report and                    7   like, but it was sometime after
 8      declaration and all the attached                8   October 16th. I'm sorry, sometime -- let
 9      exhibits. So I guess it's, you know,            9   me look at my notes. Is it okay if I
10      in the Exhibit 1 itself, somewhere in          10   open a document on my computer?
11      the middle is the signature page.              11          MR. DESAI: I would refrain from
12      But, you know, I think we all                  12      that. I would advise you not to do
13      understand. I just wanted to clarify           13      that. To the extent that you have
14      for the record.                                14      some memory on it, you can answer from
15          MS. CHEN: Thank you.                       15      your memory. If you would like, we
16      Q. So as counsel noted, this                   16      can talk off the record about checking
17   Exhibit 1 includes all of the exhibits            17      at a break or something. But right
18   that were attached to your declaration,           18      now, just please answer from what you
19   right?                                            19      can recall, even if you don't recall
20      A. Right.                                      20      an exact date. To the extent that you
21      Q. And on the last page of your                21      can answer the question.
22   report, which is page 27 of the main body         22      A. Okay. It was, I would say, a
23   of the report, there is your signature            23   few weeks before that.
24   there, right?                                     24      Q. And so a few weeks before
25      A. Right.                                      25   October 16th; is that right?
                                                                                        4 (Pages 10 - 13)
                                       Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 5 of 16


                                            Page 14                                                    Page 16
 1             Lubin                                   1              Lubin
 2      A. Right.                                      2   all, that they understood my position,
 3      Q. Had you seen the patents before             3   and once that was clear in conversation,
 4   you began reviewing the patent for this           4   they made the draft and I reviewed it and
 5   case?                                             5   signed it.
 6      A. Had I seen which patents?                   6      Q. You relied on conversations
 7      Q. There are three patents at                  7   with Kewazinga's attorneys to form your
 8   issue in this case; is that right?                8   opinions in this case, true?
 9      A. Yes.                                        9           MR. DESAI: Objection to form
10      Q. Had you seen any of those three            10      and mischaracterizes the testimony.
11   patents prior to your work on this case?         11      A. No, that's not true. They
12      A. No.                                        12   were -- it's not true.
13      Q. And I understand that you                  13      Q. Why not?
14   signed your declaration on October 16th,         14      A. Because I am the expert and I
15   2020, but when did you finalize your             15   understand this material. And I was --
16   opinions?                                        16   they were -- they understand patents, and
17          MR. DESAI: Objection to form.             17   so they were giving me, telling me what
18      A. It was shortly before signing.             18   was at stake, what were the issues. And
19      Q. If you had to estimate how much            19   I was giving my expert opinion on, you
20   before signing, what would you estimate?         20   know, on those issues. It was a fairly
21          MR. DESAI: Objection to form.             21   narrow conversation. This was about
22          THE WITNESS: Sorry.                       22   claim constructions.
23          MR. DESAI: You can go ahead.              23      Q. How long were the conversations
24      A. It was around a day before I               24   that you had with Kewazinga's counsel?
25   signed.                                          25           MR. DESAI: Objection to form.
                                            Page 15                                                    Page 17
 1              Lubin                                  1            Lubin
 2      Q. How long did you spend                      2      A.  I would say in the tens of
 3   reviewing the draft declaration?                  3   hours.
 4          MR. DESAI: Objection to form.              4      Q. So less than 100 hours; is that
 5      A. I don't really recall.                      5   right?
 6      Q. You mentioned --                            6      A. Yes. I would say less than ten
 7      A. Some number of hours.                       7   hours.
 8      Q. About five hours or ten hours?              8      Q. Did you make any revisions to
 9          MR. DESAI: Objection.                      9   the drafts that Kewazinga's counsel
10      A. After -- it was probably two               10   provided while you were drafting your
11   hours.                                           11   opinions?
12      Q. So you did not put words on the            12          MR. DESAI: Objection to form.
13   page yourself, they were drafted by              13      A. No.
14   Kewazinga after conversations with               14      Q. Did anyone else revise your
15   counsel. And you spent probably about            15   declaration?
16   two hours reviewing the draft, is that           16      A. No. No.
17   fair?                                            17      Q. Let's discuss the materials you
18          MR. DESAI: Objection to form.             18   reviewed in forming your opinions, okay?
19      A. The words were put on the page             19      A. Sounds good.
20   after very extensive conversations               20      Q. All right. Exhibit E to your
21   between myself and counsel. So it was            21   declaration is the joint claim
22   not like I was glancing over them in a           22   construction and prehearing statement in
23   cursory fashion. It was that we had              23   this case, including the chart labeled
24   already agreed on -- or I had already,           24   Exhibit 1. Do you see that?
25   you know, reviewed and made sure that we         25      A. Yeah, in my paper copy.
                                                                                        5 (Pages 14 - 17)
                                      Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 6 of 16


                                            Page 22                                                Page 24
 1              Lubin                                  1            Lubin
 2   amount of work going on related to that.          2   right?
 3      Q. Were you involved in the                    3      A. Yes.
 4   application for the Burt patent?                  4      Q. The third patent is U.S. patent
 5      A. No.                                         5   number 9,055,234, also known as the '234
 6      Q. You mentioned that you were                 6   patent, which is attached as Exhibit A to
 7   familiar with the Burt patent from                7   your declaration; is that right?
 8   earlier in your career. So about how              8      A. Yes.
 9   long did you spend reviewing the Burt             9      Q. What, in your opinion, is novel
10   patent?                                          10   about the Kewazinga patent?
11          MR. DESAI: Objection to form.             11          MR. DESAI: Objection to form.
12      A. A couple of hours. Again, it's             12      A. That was not my assignment
13   a very hazy memory of how much I spent on        13   here. And I don't have an opinion about
14   one thing.                                       14   that at this time. All I was asked to do
15      Q. And to be clear, when I say                15   was give my expert opinion on those two
16   Burt patent, I mean U.S. patent number           16   claim constructions, which I did. So I
17   5,469,032, which is incorporated by              17   would have to review in much greater
18   reference in the '325 and '234 patent and        18   detail to give an answer to that one, I
19   attached as Exhibit F to your                    19   am afraid.
20   declaration; is that right?                      20      Q. Besides being asked to give
21      A. That's right.                              21   your expert opinion on the two claim
22          MR. DESAI: I just want to                 22   construction identified in your expert
23      clarify, because I think you misspoke         23   report, is there anything else included
24      or I think it came out wrong. It's            24   in your assignment here?
25      5,649,032.                                    25          MR. DESAI: Objection to form.
                                            Page 23                                                Page 25
 1             Lubin                                   1             Lubin
 2          MS. CHEN: Thank you, Mr. Desai.            2      A. I'm sorry, can you say that
 3      Q. So the Burt patent is U.S.                  3   again or in some other way?
 4   patent number 5,649,032; is that right?           4      Q. I will withdraw the question.
 5      A. Yes.                                        5   What is the scope of your assignment
 6      Q. Did you have a role in                      6   here?
 7   developing Kewazinga's constructions of           7          MR. DESAI: Objection to form.
 8   these claims?                                     8      A. Well, you know, I would read
 9          MR. DESAI: Objection to form.              9   off from my expert report. You know, and
10      A. Did I have a role in developing            10   I think that says it very well, I can do
11   Kewazinga's construction of these claims?        11   that. I was asked to investigate and
12   No.                                              12   provide my opinions regarding the
13      Q. There are three patents at                 13   interpretation of certain language in the
14   issue in this case; is that right?               14   claims of those patents. And in
15      A. Yes.                                       15   particular the claim construction of
16      Q. One patent is patent number                16   those two claim definitions that are in
17   6,535,226, also known as the '226 patent,        17   dispute. That was it.
18   which is attached as Exhibit A to your           18      Q. So sitting here today, you have
19   declaration; is that right?                      19   no opinion on whether the patents are
20      A. Let's check.                               20   valid or invalid, is that true?
21          Yes.                                      21          MR. DESAI: Objection to form.
22      Q. The second patent is U.S.                  22      A. Again, you know, I have not had
23   patent number 6,522,325, also known as           23   a chance to formulate an opinion one way
24   the '325 patent, which is attached as            24   or the other on that, so I can't answer
25   Exhibit B to your declaration; is that           25   that question.
                                                                                       7 (Pages 22 - 25)
                                      Veritext Legal Solutions
800-567-8658                                                                              973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 7 of 16


                                                 Page 46                                                    Page 48
 1             Lubin                                        1              Lubin
 2          MR. DESAI: Objection to the                     2      A. No.
 3      form.                                               3      Q. Do you have a postgraduate
 4      A. I arrived at that by reviewing                   4   degree in computer engineering?
 5   some of the materials in the patents and               5      A. No.
 6   understanding what kinds of techniques                 6      Q. Do you have one to two years of
 7   were being used there and relating it                  7   experience in the field of computer
 8   back to my education and my previous                   8   vision?
 9   experience.                                            9      A. Yes, at least.
10      Q. Did you meet your definition in                 10      Q. Do you have one to two years of
11   1998?                                                 11   experience in the field of image
12      A. Yes, I did.                                     12   processing?
13      Q. So you still meet your                          13      A. Yes, at least.
14   definition today, is that right?                      14      Q. So you don't have a computer
15      A. I hope so. Yes.                                 15   engineering degree, true?
16      Q. Do you have a bachelor's degree                 16      A. That's true.
17   in computer science?                                  17      Q. I am going to introduce another
18      A. No, I don't.                                    18   exhibit on Exhibit Share.
19      Q. Do you have a bachelor's degree                 19          (Exhibit 3, Dr. Keith Hannah's
20   in computer engineering?                              20      original and supplemental declaration
21      A. I have a bachelor's degree in                   21      submitted in connection with Microsoft
22   experimental psychology, which is, you                22      case, was so marked for
23   know, in this case pretty highly related              23      identification, as of this date.)
24   to the materials that we're talking                   24      Q. I am introducing as Exhibit
25   about. So we can go down a list of all                25   number 3 Dr. Hannah's declaration in the
                                                 Page 47                                                    Page 49
 1            Lubin                                         1              Lubin
 2   the computer related fields that I do not              2   Microsoft litigation. Please let me know
 3   have a bachelor's degree in and I will                 3   when you see it.
 4   respond appropriately to each one of                   4      A. Okay.
 5   those.                                                 5      Q. You reviewed Dr. Hannah's
 6      Q. Is your bachelor's degree in                     6   declaration, which is Exhibit 3, for this
 7   experimental psychology equivalent to a                7   case; is that right?
 8   computer science or a computer                         8      A. Yes, I did.
 9   engineering degree?                                    9      Q. And you said you generally
10          MR. DESAI: Objection to the                    10   agree with his opinions in this
11      form.                                              11   declaration?
12      A. Equivalent in what way? What                    12      A. Yeah, generally speaking, yes.
13   do you mean equivalent?                               13      Q. Please turn to paragraph 23 of
14      Q. I'll withdraw the question. Do                  14   Exhibit 3.
15   you have three to five years of                       15      A. Okay.
16   experience in the field of computer                   16      Q. Do you see it says that a
17   vision?                                               17   person of ordinary skill in the art would
18      A. Yes, at least.                                  18   have "a bachelor's degree in computer
19      Q. Do you have three to five years                 19   science, computer engineering or the
20   of experience in the field of image                   20   equivalent, and three to five years of
21   processing?                                           21   experience in the field of computer
22      A. Yes.                                            22   vision, image processing or a
23      Q. Just for the record, do you                     23   postgraduate degree in computer science,
24   have a postgraduate degree in computer                24   computer engineering or the equivalent,
25   science?                                              25   and one to two years of experience in the
                                                                                           13 (Pages 46 - 49)
                                        Veritext Legal Solutions
800-567-8658                                                                                    973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 8 of 16


                                           Page 126                                               Page 128
 1              Lubin                                  1             Lubin
 2   without knowing other things about the            2      A. Yes.
 3   cameras as well. Like their focal length          3      Q. So really what you mean is an
 4   and what kind of lens it was and things           4   array of cameras is a set of multiple
 5   like that. But if you fully                       5   cameras each with a knowable relationship
 6   characterized both cameras and you knew           6   to each other, is that fair?
 7   where each of those cameras were pointing         7          MR. DESAI: Objection to form.
 8   with however much precision you would             8      A. Well, you know, again, it's
 9   need for a particular telepresence                9   getting back to the same issue of, you
10   application, then those, yes, those two          10   know, are you going -- it's not useful as
11   image sources would be considered an             11   an array until and unless you know that
12   array of cameras.                                12   relationship. So it's knowable, and then
13          Now, if those two image sources           13   you obtain it and then you use it. So
14   don't, aren't, you know, don't capture           14   that's how I answer.
15   material that's fairly close by to each          15      Q. So an array of cameras does not
16   other, then it's hard to know how you            16   exist until you know the relationship
17   would use those outputs for navigating,          17   between the cameras, is that fair?
18   because the whole point of these patents         18          MR. DESAI: Objection to form.
19   is progressive views through an                  19      A. I mean, that's almost a
20   environment.                                     20   philosophical question, isn't it. In
21          So progressive means that you             21   order to use it, you have to know the
22   are reasonably close from one view to the        22   relationship. So when you're capturing a
23   next.                                            23   new image, say when you're adding a new
24      Q. Can you tell me again what                 24   camera to the array or you're moving a
25   "known relationship" means?                      25   camera to create a new array element, you
                                           Page 127                                               Page 129
 1             Lubin                                   1             Lubin
 2          MR. DESAI: Objection to form.              2   capture that image and you determine the
 3      A. It means knowing approximately,             3   relationship between that camera and the
 4   to whatever degree you need, knowing the          4   previous ones, and that's how we view the
 5   orientation of the cameras relative to            5   rest of the purpose that is being put to
 6   each other and approximate distance               6   in these patents.
 7   between them. That's not -- it doesn't            7          So I am just not sure how to
 8   need to be precisely determined.                  8   answer. Can you try again in maybe a
 9      Q. Is there anything else that you             9   different way?
10   would need to know to determine the              10      Q. Is it true that knowing the
11   relationship between the cameras?                11   relationship between the cameras is a
12          MR. DESAI: Objection to form.             12   prerequisite to the existence of an array
13      Vague.                                        13   of cameras?
14      A. You know, sitting here, I can't            14          MR. DESAI: Objection to form.
15   think of what else you would need to             15      A. It's a prerequisite for using
16   know, but, you know, I may be forgetting         16   the array of cameras. It's a
17   something. I mean, is there something in         17   prerequisite for any feasible use of an
18   particular you wanted to ask in a                18   array of cameras in any of these patents.
19   different way about that?                        19   So at what point -- is it an array of
20      Q. No. I am just trying to                    20   cameras as you're putting the camera in
21   understand how to determine whether you          21   position, let's say using a rail, is it
22   have a known relationship between the            22   an array of cameras as you're putting it
23   cameras. You testified that you can              23   in the position. What about as you're
24   determine the known relationship after           24   screwing it down.
25   images are captured, right?                      25          Those are all kind of steps in
                                                                                   33 (Pages 126 - 129)
                                     Veritext Legal Solutions
800-567-8658                                                                              973-410-4098
     Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 9 of 16


                                                Page 146                                               Page 148
 1             Lubin                                        1               Lubin
 2          Do you see that?                                2   construction of array of cameras is
 3      A. Yes, I do.                                       3   applicable to the patent I discuss
 4      Q. Do you agree that the claims                     4   particular examples, embodiments within
 5   require progressively different                        5   the patent, that's true.
 6   perspectives of the environment?                       6      Q. In discussing how your
 7          MR. DESAI: Objection to form.                   7   construction of array of cameras is
 8      A. Well, certainly there is a                       8   applicable to the patent, you discussed
 9   phrase in the claim that talks about a                 9   examples, including what you refer to as
10   series of cameras having progressive                  10   subarrays in the embodiments; is that
11   camera perspectives of the environment.               11   fair?
12   So it seems like a noncontroversial                   12      A. Yes.
13   point.                                                13      Q. Does the word "subarrays"
14      Q. So the word -- strike that.                     14   appear in any of the asserted patents?
15          So the phrase "array of                        15      A. I don't believe so.
16   cameras" means something more than that,              16      Q. Does the term --
17   right?                                                17      A. No, after you.
18          MR. DESAI: Objection to form.                  18      Q. Does the term "subarrays"
19      A. It means something more than                    19   appear in any of the claims of the
20   what?                                                 20   asserted patents?
21      Q. Means something more than a                     21           MR. DESAI: Objection to form.
22   series of cameras having progressively                22      A. I haven't done the word search,
23   different perspectives of the                         23   but I am guessing that it doesn't.
24   environment?                                          24           But let me add at this point
25          MR. DESAI: Same objection.                     25   that it is obvious to someone -- I
                                                Page 147                                               Page 149
 1             Lubin                                        1                Lubin
 2      A. It's a use of the array of                       2   shouldn't say obvious, it is known to
 3   cameras in this, for this claim. So it's               3   someone skilled in the art that when you
 4   not something that's required of the                   4   have an array and you add elements to
 5   array of cameras. It's required for the                5   that array, that first array can be
 6   use of the array of cameras in this                    6   considered to be a subarray of the second
 7   claim.                                                 7   one. So whether or not the term
 8      Q. Okay. In your declaration you                    8   "subarray" is used here, that is, that's
 9   discussed subarrays, right?                            9   not material.
10      A. Yes.                                            10            And in fact when you look at
11      Q. Your construction of the term                   11   Figure 11 with reference to Figure 1, you
12   "array of cameras" is based, in part, on              12   see that array 10, labeling that complete
13   your contention that the patent depicts               13   set of excentric rings in Figure 11, each
14   subarrays; is that fair?                              14   of those rings is described as an array
15          MR. DESAI: Objection to form.                  15   and item 10 is described in the entire
16      A. You'll have to unpack that for                  16   set of those rings as an array. And so,
17   me. Can you ask that as perhaps a                     17   you know, whether you want to call it an
18   simpler question?                                     18   array of arrays or an array of subarrays,
19      Q. In explaining how you                           19   it's still the same -- it's the same
20   support -- strike that.                               20   thing.
21          In explaining the evidence that                21            And in fact in one example, in
22   supports your construction, you discuss               22   the patents, I can't remember where
23   subarrays, right?                                     23   offhand, they talk about an array and
24          MR. DESAI: Objection to form.                  24   then a matrix made of those more than one
25      A. In discussing how my                            25   array.
                                                                                        38 (Pages 146 - 149)
                                        Veritext Legal Solutions
800-567-8658                                                                                   973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 10 of 16


                                                 Page 170                                             Page 172
 1             Lubin                                         1             Lubin
 2      go off the record.                                   2           MR. DESAI: Objection to form.
 3          THE VIDEOGRAPHER: We are going                   3       A. Well, let's look at, I believe
 4      off the record at 3:29 p.m., this                    4   it's Figure 12. There is that loop there
 5      marks the end of video 4.                            5   in Figure 12.
 6          (Off the record.)                                6           The control at item 1250, do
 7          THE VIDEOGRAPHER: We are back                    7   you basically, do you want a camera
 8      on the record at 3:36 p.m.                           8   arrays in a given diameter? Yes, then go
 9   BY MS. CHEN:                                            9   back and add another array. If not, then
10      Q. Dr. Lubin, do you have any                       10   image storage complete.
11   changes to make to your testimony from                 11           Obviously at some point you're
12   before the break?                                      12   going to run out of room in your
13      A. No, I don't.                                     13   environment or you're going to, there is
14      Q. Turning back to your expert                      14   going to be various stopping points that
15   report, which is Exhibit 1. Please turn                15   would cause you to stop. But, you know,
16   to paragraph 47.                                       16   theoretically, you could go on for a
17      A. Okay.                                            17   long, long time and have a very, very
18      Q. You see that your opinion is                     18   large array. And the same rules would
19   that a person of ordinary skill in the                 19   apply.
20   art that would understand that the term                20       Q. How do you know when step 12-10
21   "array of cameras" refers to "A                        21   in Figure 12 is complete?
22   configuration of cameras wherein the                   22           MR. DESAI: Objection to the
23   configuration can be created over time by              23       form.
24   moving cameras"; do you see that?                      24       A. How would you know when that is
25      A. Yes, I do.                                       25   complete?
                                                 Page 171                                             Page 173
 1             Lubin                                         1              Lubin
 2      Q. So the configuration can be                       2      Q. Let me restate the question.
 3   created over time, right?                               3          How do you know in Figure 12,
 4      A. Yes.                                              4   step 12-10, when a cylindrical array of
 5      Q. And there is no limit in your                     5   cameras around an environment has been
 6   construction on how much time is                        6   situated?
 7   available for the creation of that                      7          MR. DESAI: Same objection.
 8   configuration, correct?                                 8      A. I guess you would finish
 9         MR. DESAI: Objection to form.                     9   putting it there and then it would be
10      A. That's correct.                                  10   situated.
11      Q. The configuration could be                       11          Maybe I am not understanding
12   created over a period of seconds, right?               12   the question.
13      A. Yes.                                             13      Q. In a situation where a camera
14      Q. The array of cameras could be                    14   is moved over time, it's subjectively up
15   created over a period of minutes, right?               15   to the camera operator to determine when
16      A. Yes.                                             16   to stop and therefore create the array,
17      Q. The array of cameras could be                    17   right?
18   created over a period of days?                         18          MR. DESAI: Objection to form.
19      A. Yes. In fact, it could be, you                   19      A. Subjectively, you know, again,
20   know, it could take years as well, as                  20   it depends on the application.
21   long as, you know, it fits within the                  21          I can imagine some applications
22   application that you are trying to use it              22   in which you would have -- you would want
23   for.                                                   23   to put the cameras at a relatively
24      Q. Okay. How do you know if                         24   uniform distance from each other. Other
25   you're done creating an array?                         25   cases in which, for example, you would,
                                                                                        44 (Pages 170 - 173)
                                         Veritext Legal Solutions
800-567-8658                                                                                   973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 11 of 16


                                             Page 178                                               Page 180
 1             Lubin                                     1              Lubin
 2   let me put another camera in there and              2   are, have a known relation to each other,
 3   even by itself, have it, you know,                  3   and, you know, that would be it.
 4   re-traverse the path that it was supposed           4      Q. In your declaration, can you
 5   to be on.                                           5   please turn to paragraph 48.
 6          And that would count, too, as                6      A. Okay.
 7   an element of that single array of                  7      Q. You see paragraph 48 goes onto
 8   cameras or, you know, of cameras being,             8   page 23, do you see that you cite the
 9   of knowing when you had enough.                     9   definition of "array" from Random House
10          I am just trying to give you                10   Webster's College Dictionary, 1991.
11   different examples that show that it's             11      A. Yes, I do.
12   not a question that you can ask                    12      Q. Do you see that it says --
13   generally -- I mean, that you can answer           13   strike that.
14   generally.                                         14      A. 1991.
15      Q. From a time perspective,                     15      Q. Yes. 1991. Do you see that
16   whether you have an array of cameras               16   you opine your "construction is
17   depends on when the camera operator                17   consistent with the definition of 'array'
18   decides to stop moving the camera to               18   (i.e. 'regular order or arrangement')"?
19   different positions, right?                        19      A. Yes.
20          MR. DESAI: Objection to form.               20      Q. What does it mean to have a
21      Asked and answered.                             21   regular order or arrangement?
22      A. If you're not -- if you're not               22           MR. DESAI: Objection to form.
23   creating any more positions for that one           23      A. In this context it means that
24   camera, then you're done.                          24   you can index your way through that array
25      Q. Is array of cameras one of                   25   and, you know, find your way to different
                                             Page 179                                               Page 181
 1              Lubin                                    1             Lubin
 2   those things where it depends on the use            2   nodes of the array in a, you know,
 3   and other factors, so you know it when              3   regular, fully specifiable process.
 4   you see it?                                         4          So, you know, just looking at
 5          MR. DESAI: Objection to the                  5   array coordinates is the standard, most
 6       form. Vague.                                    6   typical, way of doing that. When you go
 7       A. Well, as I already testified,                7   to a node that is at a particular array
 8   you know, an array of cameras, you can              8   coordinate, that is fully specifying
 9   set up an array of cameras that will be             9   where you are in the array.
10   more or less adequate for a particular             10      Q. And what do you mean -- strike
11   application. And so I think that's the             11   that.
12   best that I can answer.                            12          What does "regular" mean in
13          If you want to try a more                   13   this context?
14   specific question, I can try to answer             14          MR. DESAI: Objection to form.
15   it.                                                15      A. I believe it means what I just
16       Q. Is camera one at location A and             16   said. It means that it is -- it is an
17   camera two at location B -- strike that.           17   order in which you can find your way
18          Is camera one at location A on              18   around to the different nodes.
19   December 1st and camera two at location B          19      Q. Does regular in this context
20   on January 1st an array of cameras?                20   mean uniformed intervals?
21       A. I think I've already answered               21          MR. DESAI: Objection to form.
22   that. But, you know, it depends on the             22      A. No. There is no requirement,
23   application. If they meet the                      23   you know, in the way the array is used by
24   requirements that I've laid out in the             24   the other elements of the patents that
25   claim construction, then, yes, if they             25   would require a uniform distance between
                                                                                     46 (Pages 178 - 181)
                                       Veritext Legal Solutions
800-567-8658                                                                                973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 12 of 16


                                            Page 182                                              Page 184
 1              Lubin                                   1              Lubin
 2   the views of the different array                   2   on -- after I had clarified my view and
 3   elements.                                          3   then they wrote it out. But it was my
 4      Q. So in your opinion, two cameras              4   own view.
 5   at any point in time could be an array of          5          I did not write those words
 6   cameras if they have a known relationship          6   down. They were -- they were entered by
 7   to one another?                                    7   someone else other than me into the
 8          MR. DESAI: Objection to form.               8   document.
 9      A. As long as they are -- known                 9      Q. Did you develop your
10   relationship, yeah.                               10   construction of the term "mosaicing"
11          But again, it doesn't make                 11   before or after reviewing the patent?
12   sense to think about them unless                  12          MR. DESAI: Object to the form.
13   there's -- you know, from the perspective         13      A. I developed it based on my
14   of these patents, it doesn't make sense           14   understanding of that term in my
15   to think about those two cameras unless           15   experience and as it would be understood
16   they contribute in some way to creating           16   by a layperson.
17   views through a navigable environment.            17          And then I confirmed that that
18      Q. Moving on to the next term,                 18   was, you know, that that term applied
19   please turn to page 16 of your                    19   after reviewing the patents in detail.
20   declaration.                                      20      Q. What do you understand
21      A. All right.                                  21   "mosaicing" in image processing to mean?
22      Q. Okay. Your opinion is that a                22          MR. DESAI: Objection to form.
23   person of skill in the art -- strike              23      A. I understand it to mean what I
24   that.                                             24   said it means here. It's a process by
25          Your opinion is that a person              25   which you take multiple images, you align
                                            Page 183                                              Page 185
 1             Lubin                                    1              Lubin
 2   of ordinary skill in the art would                 2   them and then you compose them.
 3   understand that the term "mosaicing"               3          I like to think of it in terms
 4   refers to "Creating imagery assembled              4   of being as simple as that. You have a
 5   from a plurality of images or portions             5   bunch of still photos that cover a
 6   thereof, including an alignment process            6   particular area, and the alignment
 7   and a composition process," right?                 7   process is taking the photos and changing
 8      A. Yes.                                         8   their orientation with respect to each
 9      Q. Is your opinion based on the                 9   other, so that they, you know, align as
10   patent or what this term normally means?          10   well as possible.
11          MR. DESAI: Objection to form.              11          The composition process, in
12      A. It's based on my -- as before,              12   that case, is taking them into place, to
13   when we were talking about array of               13   say. And then after you have affixed
14   cameras, it's based on what I understand          14   them in some way, then you have a mosaic,
15   that term to mean to a layperson, but,            15   and you've performed mosaicing.
16   you know, checking for consistency with           16      Q. Before September of 1998, what
17   what I have seen in the patents, and that         17   was your experience with mosaicing in
18   term, I believe, applies based on that            18   image processing?
19   further analysis.                                 19      A. Mosaicing, I think that I had
20      Q. For your construction of the                20   visited -- I think around that time we
21   term "mosaicing," did you come up with            21   were doing some work with government
22   the words that make up this construction?         22   image analysts who looked at aerial
23          MR. DESAI: Objection to form.              23   mosaics, so mosaics of images from the
24      A. I discussed them in detail with             24   air. And so I saw some of what they were
25   the attorneys and after we had agreed             25   dealing with with respect to those
                                                                                    47 (Pages 182 - 185)
                                       Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 13 of 16


                                             Page 214                                               Page 216
 1             Lubin                                     1              Lubin
 2      Q. Do you agree that the Kewazinga               2   patent, you know, chooses to include
 3   patents cite Burt to explain how mixing             3   this, this patent on mosaicing, you know,
 4   may be accomplished by mosaicing?                   4   for these purposes, I, you know, I don't
 5          MR. DESAI: Objection to form.                5   think I can answer that at this time.
 6      A. It presents one way of                        6      Q. I am trying to understand the
 7   navigating between camera outputs.                  7   relevance of the Kewazinga patent's
 8      Q. Are there other ways of                       8   citation to Burt, in the context of the
 9   navigating between camera outputs that              9   Kewazinga patent and the meaning of
10   are disclosed in the Kewazinga patent?             10   mosaicing.
11          MR. DESAI: Objection to form.               11           Can you explain your
12      A. I'm not sure. I would have to                12   understanding of what mosaicing is for in
13   look in detail throughout the patents to           13   the Kewazinga patent?
14   say one way or the other.                          14           MR. DESAI: Objection to form.
15      Q. Here in column 17, what is the               15      A. I can certainly give a couple
16   purpose of the mixing that is                      16   of examples of what it's used for. But
17   accomplished by mosaicing? Strike that.            17   again, I don't think I can give a
18          Here in column 17 of the '234               18   complete answer to that question. And I
19   patent, what is the purpose of the mixing          19   might forget something about why they are
20   that is accomplished by mosaicing?                 20   using it.
21          MR. DESAI: Objection to form                21           Certainly, one, one reason they
22      and vague.                                      22   would want to use it is to make better
23      A. Well, let me read what it says.              23   transitions between one camera output and
24          "In another embodiment mixing               24   another. I don't want to say one way or
25   may be accomplished by mosaicing the               25   the other whether that is the only reason
                                             Page 215                                               Page 217
 1             Lubin                                     1               Lubin
 2   outputs of the intermediate cameras."               2   they would use it and that was not a part
 3          So certainly, it's saying that               3   of what I was asked to do.
 4   in some embodiments, mixing can be                  4      Q. So as part of what you were
 5   accomplished by mosaicing.                          5   asked to do -- strike that.
 6          So I think that's the extent to              6           What were you asked to do?
 7   which I can productively answer the                 7      A. I was asked to opine on the
 8   question without looking through                    8   claim construction on the definitions of
 9   everything else in the patents.                     9   mosaicing and array of cameras in these
10      Q. In the context of the patent,                10   patents.
11   would you agree that mixing is describing          11      Q. In developing your opinion on
12   the transition between images in the               12   the claim construction on the definition
13   virtual environment?                               13   of mosaicing, did you consider the
14          MR. DESAI: Objection to form.               14   purpose for which mosaicing is discussed
15      A. That's one way it can be used.               15   in the Kewazinga patent?
16   I would not say it's necessarily the only          16           MR. DESAI: Objection to form.
17   way.                                               17      A. Yes, I did.
18          To answer your next question, I             18      Q. And what is the purpose for
19   think I would have to look through the             19   which mosaicing is discussed in the
20   patents to see if they describe other              20   Kewazinga patent?
21   ways. This was not really my purview in            21      A. As I said, one of the purposes
22   this task. I was asked to opine on the             22   is to -- is to create better transitions
23   claim constructions of array of cameras            23   between camera outputs.
24   and mosaicing.                                     24           I just can't off the top of my
25          So, you know, why the Kewazinga             25   head say that that is the only reason --
                                                                                     55 (Pages 214 - 217)
                                       Veritext Legal Solutions
800-567-8658                                                                                 973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 14 of 16


                                            Page 218                                               Page 220
 1             Lubin                                    1              Lubin
 2   the only reason that was being used.               2   agree that's the description of the
 3      Q. You mentioned earlier that you               3   mosaicing process?
 4   had come across the Burt patent before             4          MR. DESAI: Objection to form.
 5   your work on this case, right?                     5      A. Yes.
 6      A. Yeah. I think Peter was very                 6      Q. And that mosaicing process may
 7   proud of him and I think gave a                    7   not result in a perfectly mosaiced image;
 8   presentation about it in my early days.            8   is that fair?
 9      Q. What do you recall about this                9          MR. DESAI: Object to the form.
10   patent when you picked it up again for            10      A. So I see the Socratic vortex
11   this case?                                        11   that you're trying to suck me in here.
12      A. I don't know, not much. I                   12          As I opined earlier, creating a
13   needed it to review it and remind myself          13   mosaic does not have to -- the objective
14   what was in it. That's my answer.                 14   of that is not necessarily to create a
15      Q. Do you agree that when                      15   seamless mosaic.
16   proofreading a document, that means the           16          So, yes, even if you're
17   act of proofreading the document?                 17   mosaicing, it doesn't mean that you're
18          MR. DESAI: Objection. Vague.               18   attempting to create a seamless mosaic.
19      Foundation.                                    19   In some cases you would want the seams to
20      A. Do I agree that proofreading a              20   be more visible. So a more perfect
21   document means the act of proofreading            21   mosaic is not always a seamless mosaic.
22   the document?                                     22      Q. Do you agree that in the Burt
23      Q. Yes.                                        23   patent there is an alignment process and
24      A. The act of proofreading the                 24   a composition process -- strike that.
25   document.                                         25          Do you agree that in the Burt
                                            Page 219                                               Page 221
 1             Lubin                                    1              Lubin
 2      Q. I will rephrase the question.                2   patent, mosaicing is comprised of first
 3      A. Yeah.                                        3   an alignment process and second a
 4      Q. Would you agree that when                    4   composition process?
 5   proofreading a document, that means to             5      A. Yes.
 6   proofread the document?                            6      Q. And you agree that in the
 7          MR. DESAI: Same objections.                 7   second process, which is composition,
 8      A. Yeah. I guess so, yeah.                      8   there is also a selection process and a
 9      Q. And the goal of proofreading is              9   combination process?
10   to find and correct errors, would you             10      A. Yes. As described in the Burt
11   agree?                                            11   patent, yes.
12          MR. DESAI: Same objections.                12      Q. And do you agree that the
13      A. Yes, I do.                                  13   composition process as described in Burt
14      Q. And even after proofreading a               14   is also a requirement of the Kewazinga
15   document and finding and correcting some          15   patent?
16   errors, there might still be errors,              16          MR. DESAI: Objection to form.
17   right?                                            17      A. I don't know. That's a patent
18          MR. DESAI: Objection to form.              18   question, not a claim construction
19      A. Yes.                                        19   question, in my opinion.
20      Q. So in this example, the word                20      Q. Do you agree that the term
21   "proofreading" is a description of the            21   "mosaicing" is used in the claim term of
22   process, right?                                   22   the Kewazinga patent?
23      A. Right.                                      23      A. Do I agree that the term
24      Q. In the context of the Burt                  24   "mosaicing" shows up in the claims of the
25   patent, when mosaicing images, would you          25   Kewazinga patent? Is that your question.
                                                                                    56 (Pages 218 - 221)
                                      Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 15 of 16


                                            Page 230                                              Page 232
 1              Lubin                                   1             Lubin
 2   be almost completely or completely                 2   contiguous and do not have any overlap,
 3   overlapped and still have mosaicing. And           3   can they be mosaic?
 4   if you have other ways of knowing the              4          MR. DESAI: Objection to form.
 5   relation of the views to each other, they          5      Asked and answered.
 6   could even be separated by some distance.          6      A. Yeah, I answered that. Yes, as
 7           So, you know, in a -- you know,            7   long as you have some way of knowing the
 8   the analogy there is to a mosaic that you          8   relationship between those two views, and
 9   see in a museum, where there is some               9   you can, you know, put them in your
10   tiles that are missing, but you still get         10   virtual environment, such that they are
11   an overall sense of the view of that              11   in the right place.
12   mosaic, but, you know, there is                   12      Q. Is it your opinion that the
13   separations between the views.                    13   patent doesn't refer to the output of the
14           So there is no -- I don't                 14   cameras in the context of mosaicing?
15   believe there is any specific requirement         15          MR. DESAI: Objection to form.
16   on the degree of overlap between images           16      A. It certainly does, but it also
17   in order to effect mosaicing.                     17   refers to other things, such as graphical
18      Q. If two images overlap, can they             18   imagery and -- let me look up the exact
19   still be contiguous?                              19   words.
20           MR. DESAI: Objection to form.             20          Certainly, there can be camera
21      A. Contiguous to me means they are             21   outputs, but there are also additional
22   not overlapping, that they are just               22   source outputs which include, and I
23   against each other. That is not                   23   quote, "computer graphic imagery, virtual
24   really -- well, A, I'm not sure where             24   world camera views and virtual world grid
25   this is going, and B, it's not -- I don't         25   data, virtual world imagery, virtual
                                            Page 231                                              Page 233
 1             Lubin                                    1              Lubin
 2   believe it is within the scope of what I           2   objects, and their grid positioning data,
 3   was asked to opine about.                          3   applets, sprites, avatars," et cetera.
 4      Q. I am trying to understand what               4          So you can mosaic anything that
 5   images have the potential to be mosaic             5   can be placed into the world, and that
 6   together and whether those images must be          6   does not involve just camera outputs.
 7   contiguous or whether they must overlap.           7      Q. And could you point me to where
 8   Do you have an opinion on that?                    8   you were reading to just now, Dr. Lubin?
 9          MR. DESAI: Object to the form.              9      A. I'm sorry. Well, I was reading
10      Asked and answered.                            10   from my declaration, but it is the '234
11      A. I already answered that                     11   patent at 12, 39 to 13, 2.
12   question. There is no requirement. And            12      Q. And that was discussed at what
13   I believe I just said that, there is no           13   paragraph at your declaration, Dr. Lubin?
14   requirement that they be in any                   14      A. That was at paragraph 46.
15   particular relationship to each other.            15      Q. Is mosaicing different --
16          You know, there is no                      16   strike that.
17   requirement that they overlap a certain           17          Is the process of mosaicing
18   amount or at all or they can overlap              18   different when you're using printed
19   completely or a little bit, or they could         19   photograph in analog form versus digital
20   be edge to edge or they could have some           20   photograph?
21   distance between them. As long as you             21          MR. DESAI: Objection to form.
22   have a way of determining, you have a             22      A. There is lots of differences in
23   known relation between those views, then          23   how you would deal with, you know, analog
24   you can do mosaicing.                             24   print photographs.
25      Q. And if two images are not                   25          One way to -- as I said at the
                                                                                   59 (Pages 230 - 233)
                                      Veritext Legal Solutions
800-567-8658                                                                              973-410-4098
  Case 1:20-cv-01106-LGS Document 112-4 Filed 01/22/21 Page 16 of 16


                                            Page 238                                               Page 240
 1              Lubin                                   1              Lubin
 2   two, two cameras that were creating those          2   symbol that sort of looks like a little
 3   two images, it would be probably                   3   mini -- little mini icon or something.
 4   impossible to mosaic them in any                   4   That's an older term, I believe.
 5   meaningful way, nor would you want to              5      Q. Is inserting sprites a
 6   because there is nothing in any of them.           6   mosaicing process?
 7          So, you know, there is examples             7          MR. DESAI: Objection to form.
 8   like that. I am sure I could come up               8      A. Putting a sprite into a mosaic
 9   with other, other degenerate cases.                9   would be considered a part of the
10      Q. Would it be a mosaic to take                10   mosaicing process, yes.
11   two unrelated photographs and tape them           11      Q. How so?
12   together?                                         12      A. Well, I go back to what I read
13          MR. DESAI: Objection to form.              13   before on paragraph 46, mosaicing camera
14      A. From the perspective of these               14   outputs with additional source output --
15   patents, it wouldn't make any sense to do         15   and again this is from '234, line 12, 39
16   that. I can think of artistic uses of             16   to 15, 2 -- encompass computer graphic
17   mosaics where you would want to tape              17   imagery, virtual objects and their grid
18   together images that, on the surface,             18   positioning data. So in other words,
19   that didn't have anything to do with each         19   numbers, alphanumeric information.
20   other. But there may be some reason to            20          So, yeah, a mosaic can
21   do that.                                          21   incorporate non-items that are clearly
22          But, you know, from the                    22   not image based, but that help to inform
23   perspective of an image-based mosaic to           23   the meaning of the mosaic or to help the
24   be used, where any, I think, imaginable           24   viewer or user of the mosaic get a better
25   telepresence application, you would               25   sense of what is there, or any kind of
                                            Page 239                                               Page 241
 1               Lubin                                  1               Lubin
 2   want -- I can't think of telepresence              2   navigational aid or informational aid
 3   applications where you would want to --            3   about the mosaic can be incorporated into
 4   well, I guess you can, because if you              4   the mosaic.
 5   have an image that's -- some graphic               5      Q. If I have a photo of a person
 6   element that you want to put in the                6   smiling and I put a smiley face sticker
 7   mosaic at a certain point, just as an              7   on that person's smiley face, would that
 8   indicator of something, just to give the           8   be a mosaicing process?
 9   viewer some information about something,           9           MR. DESAI: Objection to form.
10   you might want to put it in instead of            10      Vague.
11   a -- one of the panes or one of the               11      A. I mean, that's getting a bit
12   panels of that mosaic. It would still be          12   too far afield.
13   a mosaic process from that perspective.           13           From the perspective of
14   And that would, I guess, conform to the           14   mosaicing, as it's commonly thought of,
15   idea that you put in sprites and applets          15   and then with further reliance on the
16   and virtual objects and other things in           16   applications that are described across
17   the mosaic.                                       17   these patents, there would be no reason
18           So having thought about it a              18   to consider a smiley face on a face to be
19   little bit from that perspective, I guess         19   a mosaic.
20   I wouldn't want to exclude anything from          20           If you had three smiling face
21   being put into a mosaic.                          21   stickers or three stickers that had
22       Q. Did you say sprites?                       22   something related to each other, and you
23       A. Yes, it says sprites here. A               23   put them in different points on the face,
24   sprite is like a, it's like a little              24   maybe that would be a mosaic, but
25   avatar. It's like a little graphic                25   that's -- that seems far afield from what
                                                                                    61 (Pages 238 - 241)
                                      Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
